      Case 2:20-cv-01686-NJB-DPC Document 1 Filed 06/11/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

 Ruben Ponce, Jr.,                            CIVIL ACTION
   Plaintiff,                                 NO: 20-cv-1686

 v.

 Intertek USA Inc., Offshore Marine
 Contractors, Inc., and Arena Offshore,
 LLC
    Defendants.                               JURY DEMANDED

                     Plaintiff’s Original Petition and Jury Demand

TO OUR HONORABLE JUDGE & JURY:

      COMES NOW Plaintiff, RUBEN PONCE, JR. (“Mr. Ponce”), and files this Petition

and Jury Demand, and would respectfully show the following:

                                      ■ PARTIES ■

1.1   Mr. Ponce is resident of the State of Texas.

1.2   Defendant Intertek USA Inc. (“Intertek”) is a corporation operated for the purpose

of accumulating monetary profit, and that regularly does business in a systematic and

continuous manner in the State of Louisiana. Intertek may be served with service of process

upon its registered agent for service, Corporation Service Company, 501 Louisiana

Avenue, Baton Rouge, Louisiana 70802.

1.3   Defendant Offshore Marine Contractors, Inc. (“Offshore Marine”) is a corporation

operated for the purpose of accumulating monetary profit, but which does business in a

systematic and continuous manner in the State of Louisiana. Offshore Marine may be

served with service of process on its registered agent Martin S. Bohman, 133 West 113th
       Case 2:20-cv-01686-NJB-DPC Document 1 Filed 06/11/20 Page 2 of 7




Street, Cut Off, Louisiana 70345.

1.4    Defendant Arena Offshore, LLC (“Arena Offshore”) is a foreign limited liability

company operated for the purpose of accumulating monetary profit, but which does

business in a systematic and continuous manner in the State of Louisiana. Arena Offshore

may be served with service of process on its registered agent CT Corporation System, 3867

Plaza Tower Dr., Baton Rouge, Louisiana 70816.



                             ■ JURISDICTION AND VENUE ■

2.1    Mr. Ponce sues for damages in excess of $75,000, and jurisdiction is proper in this

Court under the Outer Continental Shelf Lands Act (OCSLA), 43 U.S.C. § 1331, et seq., based

on the facts and circumstances of the claim against Defendants Intertek and Arena Offshore.

In addition, the Court has supplemental jurisdiction over the claims against Defendant

Offshore Marine under 28 U.S.C. § 1367 because the claims against Defendant Offshore

Marine are so related to the claims against Defendants Intertek and Arena Offshore that

they form part of the same case or controversy under Article III of the United States

Constitution. In the alternative, jurisdiction is proper in this Court under general maritime

law and pursuant to the “saving to suitors” clause.

2.2    Venue in this District is proper as it satisfies the requirements of 28 U.S.C. § 1391,

in that Defendant conducts substantial business in and is subject to personal jurisdiction

in the District of this Court.




                                             2
      Case 2:20-cv-01686-NJB-DPC Document 1 Filed 06/11/20 Page 3 of 7




                            ■ FACTUAL BACKGROUND ■

3.1    This case is brought under OCSLA against Defendants Intertek and Arena

Offshore and under the general maritime law of the United States of America and/or

Section 905(b) of the Longshore and Harbor Workers’ Compensation Act against

Defendant Offshore Marine. This suit is necessary to collect a legal debt and damages due

and owing Mr. Ponce due to the negligence of Intertek, Arena Offshore, and Offshore

Marine, and the negligence Defendants’ crew and the condition and crew of Offshore

Marine’s vessel, the L/B Raimy Eymard (the “Vessel”), directly contributing to serious

injuries to Mr. Ponce on or about October 7, 2019 (“the incident in question”). On the date

of the incident in question, Mr. Ponce was involved in operations, including moving a

spider basket, that were under the control and supervision of Intertek, Arena Offshore,

and Offshore Marine near the Arena Platform in the Gulf of Mexico. Intertek, Arena

Offshore, and Offshore Marine, who were in charge of the operations, by and through

their employees, supervisors, and Offshore Marine’s crane operator on the Vessel,

negligently gave orders to move a spider basket between the platform and the Vessel

during dangerous sea and weather conditions, including strong winds, rain, and rough

seas. Intertek, Arena Offshore, and Offshore Marine should have suspended operations

under these conditions. Compounding this unreasonable conduct, Offshore Marine,

Arena Offshore, and Intertek failed to ensure proper and adequate communication

during the task, including but not limited to failing to provide two-way radios or other

adequate communication and improperly moving the spider basket when it placed the


                                            3
          Case 2:20-cv-01686-NJB-DPC Document 1 Filed 06/11/20 Page 4 of 7




crew in danger. As a result, the spider basket was out of control during operations and a

line wrapped around Mr. Ponce’s right hand resulting in a serious injury, including

partial amputation of two fingers.

3.2       Offshore Marine was the owner and/or operator of the Vessel and was responsible

for its dangerous and negligently maintained conditions, which was a legal cause of

Mr. Ponce’s injuries. The dangerous and defective condition of the Vessel violated

applicable laws and regulations of the United States of America for vessels. Based upon the

condition of the Vessel and their unreasonable conduct during these loading operations,

Offshore Marine, Arena Offshore, and Intertek are liable for negligence, negligence per se,

and in strict liability.

3.3       Mr. Ponce would show that nothing he did or failed to do on the occasion in

question caused or in any way contributed to cause his injuries. To the contrary, the

occurrence in which Mr. Ponce was injured was proximately caused by the negligence,

as that term is understood in law, on the part of Defendants.

                      ■ FIRST CAUSE OF ACTION—NEGLIGENCE ■


4.1       Paragraphs 1.1 through 3.3 are incorporated by reference as though fully set forth

herein.

4.2       Defendants, by and through their employees, representatives, and managers, were

negligent in creating the dangerous condition that proximately resulted in Mr. Ponce’s

injuries and in failing to provide adequate crew, equipment, operations and in other

respects. Under the circumstances presented by Defendants’ violations of law, Defendants

                                              4
       Case 2:20-cv-01686-NJB-DPC Document 1 Filed 06/11/20 Page 5 of 7




are also liable for negligence per se.


              ■ SECOND CAUSE OF ACTION—GROSS NEGLIGENCE ■

5.1    Paragraphs 1.1 through 4.2 are incorporated by reference as though fully set forth

herein.

5.2    The acts and omissions of DEFENDANTS, in conscious disregard of the safety of

workers such as Mr. Ponce, also rose to the level that would constitute gross negligence,

in that Defendants, acting through their employees/agents/representatives recklessly

and dangerously failed to carry out its important safety obligations, justifying exemplary

damages under the general maritime law of the United States.

                                         ■ DAMAGES ■

6.1    By reason of the incident in question, Mr. Ponce sustained bodily injuries, and

because of the nature and severity of the injuries sustained, he has suffered physical pain

and mental anguish, and of reasonable probability will continue to suffer physical pain and

mental anguish in the future. At the time of the incident in question, Mr. Ponce was a

healthy, able-bodied workingman who sustained injuries and will continue to suffer as a

result of the incident physical impairment and disfigurement.

6.2    These very painful and disabling injuries have caused Mr. Ponce to sustain a loss of

earnings and wage-earning capacity in the past, and this condition will exist in the future.

Because of the nature and severity of the injuries he has sustained, Mr. Ponce has required

medical treatment in the past, and in reasonable probability he will require other and

additional medical treatment in the future. Charges for such medical treatment that have

                                              5
       Case 2:20-cv-01686-NJB-DPC Document 1 Filed 06/11/20 Page 6 of 7




been made in the past and those which of reasonable probability will be made in the future

have been and will be reasonable charges made necessary by the occurrence in question.

6.3    Mr. Ponce would additionally say and show that he is entitled to recovery of pre-

judgment interest in accordance with law and equity as part of his damages herein, and

Mr. Ponce here and now specifically sues for recovery of pre-judgment interest from the

date of the incident made the basis of this suit until the date of the judgment herein, as

provided by law and equity, under the applicable provisions of the laws of the State of

Louisiana and the United States of America. Plaintiff is also entitled to exemplary or

punitive damages, as alleged herein.

                                  ■ JURY DEMAND■

       Mr. Ponce hereby demands a trial by jury, a right enshrined in the Constitutions

of the United States of America and the State of Louisiana and preserved by the sacrifices

of many. The necessary jury fee has been and will be paid.



                                       ■ PRAYER ■

       WHEREFORE, PREMISES CONSIDERED, Mr. Ponce prays:

              (a)    That process in due form of law according to the practice of this

Honorable Court issue against the Defendants, citing them to appear and answer all and

singular the matters aforesaid;

              (b)    The damages provided by law for the injuries sustained by RUBEN

PONCE, JR.


                                            6
Case 2:20-cv-01686-NJB-DPC Document 1 Filed 06/11/20 Page 7 of 7




     (c)   Such other and further relief that this Court may deem appropriate.

                               Respectfully submitted,

                               _/s/ Eric R. Nowak________________
                               Eric R. Nowak (La. #27025)
                               HARRELL & NOWAK, LLC
                               909 Poydras St., Suite 1600
                               New Orleans, Louisiana 70112
                               Telephone: (504) 522-7885
                               Facsimile: (504) 528-3131
                               enowak@hnjustice.com
                                       and
                               MICHAEL PATRICK DOYLE
                               Texas State Bar No. 06095650
                               PATRICK M. DENNIS
                               Texas State Bar No. 24045777
                               The Clocktower Building
                               3401 Allen Parkway, Suite 100
                               Houston, Texas 77019
                               Phone: (713) 571-1146
                               Fax: (713) 571-1148
                               service@doylelawfirm.com
                                       and
                               Jorge L. Gomez
                               Texas State Bar No. 00793825
                               1613 Witte Road
                               Houston, Texas 77080
                               Phone: (713) 868-5528
                               Fax: (713) 868-4159
                               jlg@gomezlawfirm.com

                               ATTORNEYS FOR PLAINTIFF




                                  7
